                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LARRY A. OLADIPUPO,                             *
Petitioner                                      *
v                                               *          Civil Action No. PWG-18-1016

WARDEN, and                                     *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND                               *
Respondents                                     *
                                               ***
                                 MEMORANDUM OPINION

        Larry Oladipupo is an inmate at Maryland Correctional Institution-Jessup.    On April 6,

2018, Oladipupo filed in this Court a petition for a writ of habeas corpus challenging his 2015

conviction in Maryland state court on charges of first-degree assault, second-degree assault,

kidnapping, and related firearm offenses.     At Oladipupo's   urging, this Court dismissed the

petition without prejudice on June 21, 2018.     Order, ECF NO.6.      Since then, the Court has

received correspondence from Oladipupo indicating that he has "changed [his] mind" about his

wish to dismiss the petition and would like the Court to review his claim that there was

insufficient evidence to support his 2015 conviction.   Correspondence, ECF NO.7.       I construe

the correspondence as a motion for reconsideration under Federal Rule of Civil Procedure 60(b).

For the reasons that follow, I am granting the motion for reconsideration, rescinding the order of

dismissal (ECF No.6),    and granting Oladipupo twenty-eight (28) days to show cause why his

insufficient-evidence claim should not be dismissed on grounds of procedural default.

                                     BACKGROUND

        Oladipupo is serving a 25-year prison sentence in connection with his conviction by jury

trial in the Circuit Court for Montgomery County. Following his conviction, Oladipupo brought
an appeal in the Court of Special Appeals of Maryland. The appeal presented two arguments: (1)

the trial court erred in admitting into evidence testimony that he had a prior history of

incarceration; and (2) the evidence was insufficient to sustain his convictions.    See Oladipupo v.

State, No. 1959, 2016 WL 6664896, at *1. (Md. Ct. Spec. App. Nov. 7, 2016).               As to the

sufficiency of the evidence, Oladipupo urged the appellate court to note that the victim had

recanted her story and had testified at trial both that she had lied to police and that she was drunk

and high on marijuana at the time she placed the 911 call.          Id. at *3, 8.    Oladipupo also

maintained that the gun found in his parents' house was not found in his room, Oladipupo was

not near the gun when it was found, and there was no DNA or fingerprint evidence linking him

to the weapon.      Id. at *8.   The Court of Special Appeals rejected Oladipupo's arguments and

affirmed his convictions. Id. at * 10.

           Oladipupo next filed a request for further review in the Court of Appeals of Maryland.

He included with his request a one-page list of thirteen bullet points as his "grounds" for

appeal.l     November 2016 Appeal 4, ECF No. 3-4. The Court of Appeals treated Oladipupo's

request for review as a petition for a writ of certiorari and denied it on January 23, 2017.

Oladipupo v. State, 152 A.3d 762 (Md. 2017). Judgment became final for the purpose of direct

appeal 90 days later. See Sup. Ct. R. 13.1 (providing that a petition for a writ of certiorari must

be filed within 90 days of the judgment from which review is sought).

           On April 28, 2017, Oladipupo filed a petition for post-conviction relief in the Circuit

Court for Montgomery County. Docket Sheet 20, Resp't's Limited Answer Ex. 1, ECF NO.3-I.

He later withdrew the petition. Id. at 22. On April 13,2018, he filed another petition for post-

conviction relief, and a hearing was scheduled for August 8, 2018. Id. at 22-23. The Maryland


        Oladipupo stated in that paper that his attorney would be sending a 35-page "appell[a]nt
brief." November 2016 Appeal 4, ECF No. 3-4. The record does not indicate whether counsel
entered an appearance or submitted a brief to the Court of Appeals in this matter.
                                                   2
Judiciary case search website shows that on July 24, 2018, Oladipupo moved to withdraw that

petition.     The Circuit Court granted the motion to withdraw the same day. Maryland Judiciary

Case        Search,   http://casesearch.courts.state.md.us/casesearch/           (search         by     case   number

" 126868C").

                                               DISCUSSION

            Oladipupo's April 6, 2018, petition to this Court effectively raised two claims: 1) the

evidence at trial was insufficient to sustain his convictions and 2) ineffective assistance of trial

counsel. Pet. 5, ECF No.1.        In its Limited Answer, submitted on May 30,2018, the Government

argued in part that Oladipupo had not exhausted available state remedies on the ineffective-

assistance claim because he has not raised that claim in state court. Resp't's Limited Answer 7,

ECF NO.3.         Oladipupo, though, has since informed this Court via correspondence that he is

"waiving        consideration"    of   the   ineffective-assistance      claim     in      his        habeas   petition.

Correspondence,       ECF NO.7.        Accordingly, his claim of ineffective assistance of counsel is

hereby dismissed without prejudice.

            I now proceed to Oladipupo's claim that the evidence at trial was insufficient to sustain

his convictions. In support of this argument, Oladipupo urges the Court to note that the victim in

the state court case recanted her statement, which had been entered into evidence at trial.

            When filing a federal habeas corpus application under 28 U.S.C. 9 2254, a petitioner

must show that all of his claims have been presented to the state courts. 28 U.S.C. 92254(b),

(c); see also Preiser v. Rodriguez, 411 U.S. 475, 491 (1973).               The exhaustion requirement is

satisfied by seeking review of the claim in the highest state court with jurisdiction to consider it.

28 U.S.C.       S 2254(c);   Alexis v. Miller, No. 15-87, 2018 WL 2762558, at *5 (D. Md. June 7,




                                                        3
2018).     For a person convicted of a criminal offense in Maryland, this may be accomplished

either on direct appeal or in post-conviction proceedings.

         To exhaust a claim on direct appeal in a non-capital case, it must be raised in an appeal, if

one is permitted, to the Maryland Court of Special Appeals and then to the Maryland Court of

Appeals by way of a petition for writ of certiorari. See Md. Code Ann., Cts. & Jud. Proc. SS 12-

201, -301.

         To exhaust a claim through post-conviction proceedings, it must be raised in a petition

filed in the Circuit Court and in an application for leave to appeal to the Court of Special

Appeals.     Md. Code Ann., Crim. Proc. S7-109.        If the Court of Special Appeals denies the

application, there is no further review available and the claim is exhausted. Md. Code Ann., Cts.

& Jud. Proc. S12-202. However, if the application is granted but relief on the merits of the claim

is denied, the petitioner must file a petition for writ of certiorari to the Court of Appeals.

Williams v. State, 438 A.2d 1301, 1305 (Md. 1981). If a petitioner fails in any of these regards

and there remains a reasonable possibility that there is any available procedure, either by way of

direct appeal or a post-conviction proceeding, to secure review by the state courts, the claim is

not exhausted. 28 U.S.C.    S 2254(c);   Gray v. Netherland, 518 U.S. 152, 161-66 (1996).

         The doctrine of procedural default is related to exhaustion.   Where a petitioner has failed

to present a claim to the highest state court with jurisdiction to hear it, whether in post-conviction

proceedings or on direct appeal, or has failed to timely note an appeal, the procedural default

doctrine applies. See Coleman v. Thompson, 501 U. S. 722, 749-50 (1991) (failure to note timely

appeal); Murray v. Carrier, 477 U. S. 478, 489-91 (1986) (failure to raise claim on direct

appeal); Murch v. Mottram, 409 U. S. 41,46 (1972) (failure to raise claim during post-conviction

proceedings); Bradley v. Davis, 551 F. Supp. 479, 481 (D. Md. 1982) (failure to seek leave to



                                                   4
appeal denial of post-conviction relief). A procedural default also may occur where a state court

declines "to consider [the] merits [of a claim] on the basis of an adequate and independent state

procedural rule." Yeatts v. Angelone, 166 F.3d 255,260 (4th Cir. 1999).

       As the Fourth Circuit has explained:

               If a state court clearly and expressly bases its dismissal of a habeas
               petitioner's claim on a state procedural rule, and that procedural
               rule provides an independent and adequate ground for the
               dismissal, the habeas petitioner has procedurally defaulted his
               federal habeas claim. A procedural default also occurs when a
               habeas petitioner fails to exhaust available state remedies and "the
               court to which the petitioner would be required to present his
               claims in order to meet the exhaustion requirement would now find
               the claims procedurally barred."

Breardv. Pruett, 134 F.3d 615,619 (4th Cir. 1998) (citations omitted).

       If a procedural default has occurred, a federal court may not address the merits of a state

prisoner's habeas claim unless the petitioner can show (1) both cause for the default and

prejudice that would result from failing to consider the claim on the merits, or (2) that failure to

consider the claim on the merits would result in a miscarriage of justice - e.g., the conviction of

one who is actually innocent.2     See Murray, 477 U.S. at 495-96; Breard, 134 F.3d at 620.

"Cause" consists of '''some objective factor external to the defense [that] impeded counsel's

efforts' to raise the claim in state court at the appropriate time."     Breard, 134 F.3d at 620

(quoting Murray, 477 U.S. at 488). Even where a petitioner fails to show cause and prejudice for


        2
                Habeas petitioners may use an actual innocence claim to excuse the procedural
default of a separate constitutional claim upon which they request habeas relief. See Murray v.
Carrier, 477 U.S. at 496.        "[When] a constitutional violation has probably resulted in the
conviction of one who is actually innocent, a federal habeas court may grant the writ even in the
absence of a showing of cause for the procedural default." !d.; see also Reid v. True, 349 F.3d
788, 806 (4th Cir. 2003). A petitioner seeking to invoke actual innocence as a gateway to raising
an otherwise defaulted constitutional claim must demonstrate by a preponderance of the evidence
that a reasonable juror could not have convicted the petitioner in light of the new evidence. See
Buckner v. Polk, 453 F.3d 195, 199-200 (4th Cir. 2006).


                                                  5
a procedural   default, a court must still consider whether it should reach the merits of a

petitioner's claims in order to prevent a fundamental miscarriage of justice.     See Schlup v. Delo,

513 U. S. 298, 314 (1995).

       Oladipupo's    April 6, 2018, petition asks this Court to review the sufficiency of the

evidence that was presented in support of his 2015 conviction.       This, as the State acknowledges

in its Answer, is not a viable claim in Maryland post-conviction proceedings.      Limited Answer 7;

see State v. Merchant, 271 A.2d 754 (Md. Ct. Spec. App. 1970).              Accordingly, to properly

exhaust his insufficient-evidence   claim, Oladipupo had to present the claim to both the Maryland

Court of Special Appeals and Court of Appeals on appeal.

       There is no question Oladipupo presented the claim to the Court of Special Appeals.

That court reviewed the claim and rejected it in Oladipupo v. State, No. 1959,2016 WL 6664896

(Md. Ct. Spec. App. Nov. 7,2016).

     . What is less clear is whether Oladipupo then properly presented the claim to the Court of

Appeals.   His November 29, 2016, letter to the Maryland high court is challenging to decipher.

The letter rattles off 13 bullet-pointed statements, which it categorizes as "my grounds for my

Appeal." November 2016 Appeal 4. One bullet point asserts that the evidence "clearly shows I

[was] nowhere near any of the so called evidence from the case." Id. In addition, the letter's

introductory paragraph refers to the "victim's testimony" and notes the victim testified that this

"was not her first time filing these types of charges." Id. The letter tells the state court to expect

a 35-page brief from Oladipupo's attorney. Id. However, none of the materials presented to this

Court make clear whether such a brief was ever submitted.

        For these reasons, I hereby grant Oladipupo twenty-eight (28) days to show cause why

this Court should not deny his   S 2254   habeas petition on the ground that his insufficient-evidence



                                                    6
claim is procedurally defaulted.   I encourage Oladipupo, in responding to this Order, to indicate

whether counsel actually did file a brief with the Court of Appeals. I further advise Oladipupo to

take note that his decision to withdraw his claim for inadequate assistance of counsel may

complicate any future efforts to assert this claim in a future      S 2254   habeas petition.   See 28

U.S.c.   S 2244(b).
                                            ORDER

         Accordingly, it is this _ day of October, 2018, by the United States District Court for the

District of Maryland, hereby ORDERED that:

             1. Petitioner's Motion for Reconsideration (ECF No.7) IS GRANTED;

             2. Petitioner's claim of ineffective assistance of counsel IS DISMISSED without

                prejudice.

             3. Petitioner will have W1til~~to                     show cause why his petition for

                habeas relief should not be dismissed on the grounds that his insufficient-evidence

                 claim is procedurally defaulted.

             4. Respondents may file a reply no later than twenty-eight (28) days after Petitioner

                 files his response to this Show Cause Order.

             5. The Clerk SHALL MAIL a copy of this Order to Petitioner.




Date                                             Paul W. Grimm
                                                 United States District Judge




                                                    7
